CaSe ‘lIOS-Cv-Ol 789-RWR

1N THE uNrrED srArEs DISTRICT CoURT _ w g
FoR THI~: Dlsriucr oF CoLuMBm F §_ E " 

..§UN 2 5 2009

 

ISMAIL MoHAMED, "“"°Y  CLERK
Petitioner,
v. Civil Action No. 08-1789 (RWR)

ROBERT M. GATES,
Secretary, United States Department of
Defense,

Respondent.

\/\./S§\_/é\/&/\J§/\/é§/

[PROPOSED] ORDER
The Court, having considered the parties’ Joint Status Report filed June 24, 2009, hereby

ORDERS that Respondent make arrangements to allow Petitioner Ismail Mohamed (ISN 10027)
to spend 3 day(s) (9 a.m. to 4:30 p.m.) in a meeting room at Camp Echo to review the
declassifled, For Official Use Only (FOUO) versions of his statements included in the Factual
Retum. Standard procedures for lunch and prayer time will be followed. Standard procedures
for notifying, moving, and securing Petitioner will also be in place. If Petitioner refuses to go to
the meeting room or asks to leave the meeting room at any point during the day, Guantanamo
Bay personnel will not force him to go to or to remain in the meeting room. Petitioner will not
be allowed to bring anything into the meeting room but will be supplied with a pen and note
paper, on which he would be allowed to take notes. Petitioner will be allowed to retain his notes

so long as they are not word-for-word copies of the FOUO documents or substantial portions

thereof.

Case 1:O8-cv-01789-RVVR

l¢\
IT is so oRDERED, this 2 5 day of Jwt< , 2009.

Awt;¢,z;

Richard W. Roberts
United States District Judge